— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered February 21, 2001, convicting him of murder in the first degree (23 counts), murder in the second degree (10 counts), attempted murder in the first degree (2 counts), attempted murder in the second degree (2 counts), robbery in the first degree (8 counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s *876assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has not, nor could he have, raised any nonfrivolous issues in his supplemental pro se brief. Altman, J.P., S. Miller, Goldstein and Crane, JJ., concur.